DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
transmission means in claims 11, 12 and 18.
guide means in claims 11 and 19
disengageable means in claim 11, 16, 17
threaded connection means in claim 19
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paganuzzi (WO 2017/109599) in view of Rizzardi (EP 0 393 340).
In re claim 11: Paganuzzi  discloses a closure capsule for closing a container, comprising: - a cap (2) that can be associated with a container and comprising a frangible mouth (20); - a cutter (3) comprising a cutting edge (30) designed to open said frangible mouth (20); - a covering (4) of the cutter (3); - transmission means (5) for transmitting a rotary component from the covering (4) to the cutter (3); - guide means (9) which enable a rotation-translation of the covering (4) which draws said cutter (3), determining the passage of the covering (4) and the cutter (3) from a resting configuration in which the frangible mouth (20) is intact to an operating configuration in which the cutter (3) is in an stroke end position, the frangible mouth (20) is at least partly open and the covering (4) is rotatingly integral with the cap (2); in the resting configuration at least the cap (2) and the cutter (3) defining a containing tank (8) for containing a product which is designed to be located in the container in said operating configuration (see figure 2 of Paganuzzi).
Paganuzzi discloses the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Rizzardi:
Rizzardi teaches the provision of a capsule cover (17) which surmounts the covering (4); the covering (4) and the capsule cover (17) in a first configuration being axially neared to one another along an axial direction, and in a second configuration being moved away from one another along the axial direction; the axial direction being identified by an axis along which the movement up and down from the resting configuration to the operating configuration takes place; and disengageable means (8/19) for transmitting an unscrewing torque from the capsule cover (17) to the covering (4), said unscrewing torque, in a configuration in which the covering (4) and the cap (1) are integral with each other, allowing the unscrewing of the capsule (10) from the container; said disengageable means (8/19) being afforded partly on the capsule and partly on the capsule cover (17); said disengageable means (8/19) for the unscrewing of the capsule being mutually engaged in the first configuration and mutually disengaged in the second configuration (see figures 1-6) for child proofing the closure capsule. With this in mind it would have been obvious to one of ordinary skill in the at the time the invention was effectively filed to modify the closure capsule of Paganuzzi, as taught above with child proof assembly as taught by Rizzardi. 
Paganuzzi in view of Rizzardi further discloses:
In re claim 12: said closure (1) comprising transmission means (5) for transmitting a torque from the capsule cover (17 of Rizzardi) to the capsule (10) which determines a rotation-translation of the covering (4) and of the cutter (3) and the passage from the resting configuration to the operating configuration (see figure 2 of Paganuzzi). 
In re claim 13: the cutter (3) also comprises a widening zone (31), wherein, as it moves away from the cutting edge (30), the transversal section of the cutter (3) increases (see figure 2 of Paganuzzi).
In re claim 14: said capsule cover (1) and said covering (4) respectively comprise: - a first and a second base (17, 3) that are facing one another; - a first and a second lateral wall (skirt of 17, 4) that are facing one another and which extend respectively from said first and from said second base (17, 3) (see figures 1-6 of Rizzardi).
In re claim 15: said capsule cover (1) and said covering (4) respectively comprise: - a first and a second base (17, 3) that are facing one another; - a first and a second lateral wall (skirt of 17, 4) that are facing one another and which extend respectively from said first and from said second base (17, 3) (see figures 1-6 of Rizzardi).  
In re claim 16: the disengageable means (8/19) for transmitting an unscrewing torque are fashioned partly in the first base (17) and partly in the second base (3) (see figures 1-6 of Rizzardi).  
In re claim 17: the disengageable means (8/19) for transmitting an unscrewing torque comprise at least a tooth (9) which in the second configuration is inserted in a corresponding housing (space between each 19) said tooth (9) and said housing being fashioned one on the first base (17) and one on the second base (3) (see figures 1-6 of Rizzardi).  
In re claim 19: the guide means (9) comprise threaded connection means (9) which couple the covering (4) and the cap (2), enabling a rotation-translation of the covering (4) and of the cutter (3) with respect to said cap (2), passing from the resting configuration to the operating configuration (see figure 2 of Paganuzzi).  
In re claim 20: the cap (2) comprises a threading (21) for connection with the container (see figure 2 of Paganuzzi). 
In re claim 21: A method for opening a closure according to claim 11, characterised in that it comprises the steps of: - rotating the capsule cover (17 of Rizzardi) in a first direction drawing the covering (4) and the cutter (3) in rotation-translation which in this way carry out a stroke at the end of which there is an enmeshing of the covering (4) and of the cap (2); during said stroke the cutter (3) determining the opening of the frangible mouth (20) and the drop of the product present in the tank (8) internally of the container; - pushing the capsule cover (17 of Rizzardi) towards the capsule (10) and rotating the capsule cover (17 of Rizzardi) in a second direction, opposite the first direction, thus determining an unscrewing of the capsule cover (17 of Rizzardi) and of the capsule (10) from the container (see figure 2 of Paganuzzi). It would have been obvious to one of ordinary skill in the at the time the invention was effectively filed to modify the closure capsule of Paganuzzi in view of Rizzardi for the same reason as claim 11.

Allowable Subject Matter
Claim 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for prior art the teaches and suggest similar limitations of the invention as claimed and disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/           Primary Examiner, Art Unit 3735